Citation Nr: 0620401	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-16 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for Bell's Palsy with 
partial facial paralysis, difficulty in opening and closing 
the right eye, pressure in the right ear, severe tinnitus and 
hearing loss.

2.  Entitlement to an effective date prior to September 28, 
2000, for a grant of service connection for chronic paranoid 
schizophrenia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1967 to November 
1967.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of December 2002 and October 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

The Board REMANDS the claim of entitlement to compensation 
under the provisions of Title 38, United States Code, Section 
1151, for Bell's Palsy with partial facial paralysis, 
difficulty in opening and closing the right eye, pressure in 
the right ear, severe tinnitus and hearing loss, to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  The RO received the veteran's initial claim for service 
connection for a mental disorder on September 28, 2000.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 28, 2000, for a grant of service connection for 
chronic paranoid schizophrenia, have not been met.  38 
U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it will 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
veteran's earlier effective date claim, VA has strictly 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 1996).  
The Court further held that VCAA notice must inform the 
claimant that, if his service connection claim is granted, a 
disability rating and effective date will be assigned such 
award.  Id. 

In this case, the RO provided the veteran VCAA notice on his 
claim for service connection for schizophrenia before 
granting that claim in October 2003.  The veteran then 
appealed the effective date assigned the grant of service 
connection.  The veteran's appeal thus ensues not from the 
original service connection claim, but from a notice of 
disagreement, which raised a new claim for an earlier 
effective date.  The timing of the initial notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

In May 2004, the RO sent the veteran VCAA notice pertaining 
to this newly raised claim.  The content of this notice 
letter reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II and Dingess/Hartman.  
In the notice letter, the RO acknowledged the veteran's claim 
for an earlier effective date, informed him of the evidence 
necessary to support that claim, identified the type of 
evidence that would best do so, notified him of VA's duty to 
assist and indicated that it was developing his claim 
pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence it was responsible for getting.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all requested evidence.  

B.  Duty to Assist

VA made reasonable efforts to obtain relevant records in 
support of the veteran's claim for an earlier effective date.  
38 U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  However, 
following the RO's inquiries, the veteran did not identify 
any outstanding, pertinent records to be secured.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claim

The veteran seeks an earlier effective date for a grant of 
service connection for schizophrenia.  Under the laws 
administered by VA, a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2005).  

Generally, the effective date of the grant of service 
connection is the date following separation from service, if 
the claim is received within one year of that date. 
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2005).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2005).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2005).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2005).

In this case, the RO received the veteran's initial claim for 
service connection for a mental disorder by facsimile 
transmission on September 28, 2000.  Based on that claim, in 
a rating decision dated December 2002, the RO granted the 
veteran entitlement to service connection for paranoid 
schizophrenia, effective from September 28, 2000.  

The veteran did not submit another claim for service 
connection for schizophrenia, formal or otherwise, prior to 
September 28, 2000.  The veteran and his representative argue 
that the veteran filed such a claim in July 1992, in the form 
of a VA Form 21-526 (Veteran's Application for Compensation 
or Pension).  The veteran's representative asserts that, 
although this form represented an application for pension 
benefits, therein, the veteran mentioned depression.  In 
light of this fact, he contends that the form should also be 
construed as an application for service connection for 
schizophrenia.

The Board acknowledges, but disagrees with, the 
representative's contention.  As alleged, in July 1992, the 
RO received a VA Form 21-526 from the veteran.  Therein, the 
veteran indicated that he was claiming to be totally 
disabled.  He listed three medical conditions for which the 
claim was being made: a herniated disk, carpal tunnel 
syndrome and depression.  He left blank the section of the 
form inquiring about treatment for such disabilities while in 
service.  

In response, in a rating decision dated July 1993, the RO 
granted the veteran's claim for pension benefits.  The RO 
notified the veteran of this grant by letter dated the same 
month.  Thereafter, the veteran did not indicate that he was 
also claiming entitlement to service connection for the three 
disabilities listed in the application form.  If the veteran 
had intended to file such a claim, he likely would have 
completed the section of the form referring to in-service 
treatment and/or took issue with the RO's July 1993 rating 
decision, which referred solely to the pension claim.  In any 
event, even assuming such application could be construed as a 
claim for service connection, the RO would not have been 
obligated to consider a claim for service connection for 
schizophrenia because, in the application, the veteran did 
not mention that particular medical condition.

In light of the fact that the veteran did not file a claim 
for service connection for schizophrenia at any time prior to 
September 28, 2000, the Board concludes that the criteria for 
entitlement to an effective date prior to September 28, 2000, 
for a grant of service connection for chronic paranoid 
schizophrenia have not been met.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, a preponderance of the evidence is against 
the claim; it must therefore be denied.


ORDER

An effective date prior to September 28, 2000, for a grant of 
service connection for chronic paranoid schizophrenia, is 
denied.


REMAND

The veteran claims entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
Bell's Palsy with partial facial paralysis, difficulty in 
opening and closing the right eye, pressure in the right ear, 
severe tinnitus and hearing loss.  Additional action is 
necessary before the Board decides this claim.

The veteran asserts that, due to the advice of, and treatment 
by, a VA physician on June 16, 1998, the veteran suffered an 
injury, which initially necessitated hospitalization and 
subsequently caused nerve and ear damage.  Allegedly, the 
additional disability that resulted from the VA physician's 
June 16, 1998 treatment aggravated the veteran's service-
connected mental disability.  

In November 2002, the RO afforded the veteran a VA 
examination, during which an examiner addressed, albeit 
succinctly and incompletely, this matter.  The report of this 
examination is inadequate to decide this claim because, at 
the time of the examination, the examiner did not have access 
to the veteran's claims file.  This claims file shows that, 
due to the 1998 treatment, VA's Office of Regional Counsel 
offered the veteran $4,000 and then $7,500 to settle his tort 
claim.  The Regional Counsel's action in this regard suggests 
that the veteran might have suffered some damage due to the 
1998 treatment.  Further medical inquiry is necessary to 
determine the validity of the veteran's assertions.

In addition, during the course of this appeal, the RO sent 
the veteran VCAA notice on his claim for compensation under 
38 U.S.C.A. § 1151.  However, given the Court's recent 
holdings, noted above, such notice is now inadequate.  VA 
should thus correct this procedural deficiency on remand by 
furnishing the veteran more comprehensive VCAA notice, which 
complies with all recent case law.  

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice, 
which satisfies the requirements of the 
Court's holdings in Quartuccio, Pelegrini 
II and Dingess/Hartman.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
support of his claim for compensation 
under 38 U.S.C.A. § 1151.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Opine whether the veteran 
suffered an injury or aggravation of 
an injury as the result of the June 
16, 1998 VA treatment and, if so, 
whether such injury or aggravation 
caused additional disability;   

b) If the veteran has additional 
disability, opine whether the 
proximate cause of such disability 
was carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on VA's 
part in furnishing the treatment, or 
an event that was not reasonably 
foreseeable; and 

c) Provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Thereafter, readjudicate the veteran's 
claim based on all of the evidence of 
record.  If the claim is denied, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


